Order entered December 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00541-CR

                                SANTANA GAONA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-61227-V

                                           ORDER
         The Court REINSTATES the appeal.

         On November 25, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Daniel

Oliphant; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and

(4) counsel requested forty-five days from the December 1, 2015 findings to file appellant’s

brief.

         We ORDER appellant to file his brief by JANUARY 19, 2016.

                                                      /s/   ADA BROWN
                                                            JUSTICE